DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response to restriction requirement and amendment of 9/7/22, are entered.
	Claims 1-24 are unamended from the previous version, the amendment simply being a relisting of the claims.

Specification
	For clarity of record, the specification is accepted.

Drawings
	In light of the petition decision for color drawings, dated 1/30/20, the drawings are accepted.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 contains a period after the words “target gene to be modified”, however, the claim continues on and ends in a second period.  It is believed, and the claim will be treated as having a comma at the quoted point.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the binding region for the Cas9 polypeptide”, in Claim 2.  Insufficient antecedent basis is present in Claim 2.  To wit, there exist two complementary strands, each of which bind the Cas9 polypeptide-binding region, in Claim 2.
	Claim 5 is vague and indefinite for the metes and bounds of “a Cas9 polypeptide or active fragment thereof.   The specification teaches that the Cas9 polypeptide functions as a nuclease when complexed to a guide RNA (e.g., paragraph 50).  However, further, the definition for “Cas9 nuclease” does not even require a nuclease activity (e.g., paragraph 52).  It should be noted that these are effective definitions provided by Applicant.  Given this, the Artisan would not know what is required of either a “Cas9 polypeptide” or an “active fragment thereof”.  
Claims 1-6, 9-11, and 21-23 are not clear for their metes and bounds for “Cas9 polypeptide”.  Similar to the above analysis in Claim 5, it is not clear what is required to be Cas9 polypeptide.
The depending claims are rejected for depending from rejected base claim(s) and not overcoming the lack of clarity for the aspects therein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are generic for the aptamer that binds a generic biotin-binding molecule (e.g., Claims 1, 2, 6, 9, 15, 19, 21, and 23).  The balance of the claims are also generic, depending from claims which are drawn to the same generic aptamer for a generic biotin-binding molecule
The specification provides antecedent basis for a generic biotin-binding molecule, however, the description appears to be limited to “a biotin-binding molecule such as an avidin such avidin, streptavidin, or neutravidin” (paragraph 54), and the examples utilize streptavidin (e.g., paragraph 89).
While the art demonstrates a process that can develop aptamers, i.e., SELEX, applicant does not provide this process, and even if provided, the process does not teach the requirements for an aptamer that binds these other biotin-binding molecules.  Moreover, the Art does not teach any other biotin-binding molecules beyond the avidins.  
Thus, beyond the aptamers that bind streptavidin, the Artisan would not have understood Applicant to possess a generic aptamer that binds a generic biotin-binding molecule.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic to “a Cas9 polypeptide”(Claims 1-6, 9-11, and 21-23), and “active fragment thereof” (Claim 5).  It should be noted, due to the dependencies, all claims are generic to the Cas9 polypeptide, and Claim 5 is alone generic the active fragment thereof.
The specification teaches that the Cas9 polypeptide functions as a nuclease when complexed to a guide RNA (e.g., paragraph 50).  However, further, the definition for “Cas9 nuclease” does not even require a nuclease activity (e.g., paragraph 52).  It should be noted that these are effective definitions provided by Applicant.  Given this, the Artisan would not know what is required of either a “Cas9 polypeptide” or an “active fragment thereof”.  
Moreover, references to the Joung, et al., publications (paragraph 53) for Cas9 mutants, does not describe active fragments of Cas9.  Thus, the specification fails to disclose any active fragments.
The prior art does not offset the deficiencies for Cas9, either.  U.S. Patent Application Publication No. 2017/0152508, discloses naturally-occurring Cas9 enzymes for several species (e.g., paragraphs 87-89), and mutations that render the Cas9 catalytically inactive (e.g., paragraph 90), but no catalytically active fragments or polypeptides are disclosed.
Thus, given the lack conflicting information of what is required to be a Cas9 polypeptide, or fragment thereof, either in the specification or prior art, and great many alterations that may be made to any Cas9 enzyme, the Artisan would not have understood Applicant to have been in possession of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ex vivo treatment of cells to treat pompe disease, does not reasonably provide enablement for in vivo treatment of cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad for the in vivo treatment of patients with the two guide RNAs to make two separate corrections.
As noted, the claims are being examined for pompe disease, as elected by Applicant.
The methods require modifying the cells at two points, through separate guide RNAs to cleave the DNA, and correct the DNA near that location with the donor polynucleotide.  This process also requires a donor nucleic acid, which comprises the correct sequence, to provide for HDR of the region. (e.g., Table 2).  Applicant’s examples utilize this process of S1mplex (donor NA linked to the Cas9 by way of the biotinylation of the same) and ArrayEdit (providing selection of the double-edited cells).
However, in the body, the separate Cas9 complexes, and separate donor nucleic acids will not necessarily be provided to the same cell(s), and thereby provide enough double-corrected cells to provide an effect on pompe disease.  
Further, the Art of gene therapy methods, for pompe was still early in development.  To wit, Kohler, et al. (2018) “Pompe Disease: From Basic Science to Therapy”, Neurotherapeutics, 15: 928-42, indicates that delivery vectors can cause issues of immunity that remove therapeutic efficiency (e.g., p. 935, col. 1, paragraph 1).  Clinical trials showed no improvement for different gene therapy methods (p. 935, col. 1, last paragraph).  Specifically addressing CRISPR/Cas9 methods, it is noted that while promising, advancements in targeting and efficiency are needed (p. 936, col. 2, paragraph 2).  Thus, it is clear that in the present instance, the delivery and effect of these milieu of proteins and nucleic acids are not reasonably predicted to reach enough cells, in combination in each cell, to produce enough corrected gene, to have a therapeutic effect.
Thus, the claims are not enabled for the scope of in vivo therapy.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633